Citation Nr: 1455718	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia patellofemoral joint and patellofemoral joint pain of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disorder.

3.  Entitlement to service connection for a bulging disc in the back, to include as secondary to the service-connected left knee disorder. 

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a menstrual disorder, to include as due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves from October 1982 through July 2003.  She had active duty for training (ACDUTRA) from December 1982 to May 1983 and was ordered to active duty in support of Operations Desert Shield and Desert Storm from January 1991 through May 1991 and from August 1991 through February 1992.  She also had active duty from December 1995 through August 1996.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The Veteran provided testimony at a hearing before the undersigned in December 2012.  At that time she submitted additional evidence along with a waiver of RO review of that evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A letter from the Social Security Administration (SSA) dated in December 2008 (This letter is located in the Virtual VA file.) states that SSA had determined that the Veteran was disabled according to SSA rules.  Copies of these records should be obtained and reviewed.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

The Veteran testified in December 2012 that her left knee disability had increased in severity since her last VA knee examination in February 2010.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the Veteran must be provided a new VA examination to determine the current severity of her left knee disability.

The Board notes that the February 2010 VA examination of the left knee contained opinions regarding the right knee and back not being secondary to left knee disability.  However, the February 2010 VA examiner indicated that the Veteran's claims file and VA medical history were not reviewed.  Accordingly, new opinions should be obtained that show consideration of the Veteran's VA medical history.

The Board notes that the Veteran submitted a timely substantive appeal regarding her PTSD and menstrual claims in August 2011.  On this substantive appeal she requested a Board videoconference hearing.  However, subsequently the PTSD and menstrual issues have been disregarded by VA while the Veteran's knees and back issues have been processed.  In November 2013 the Veteran contacted VA asking what had happened to the PTSD and menstrual issues and again requested a hearing on those issues.  These issues have been properly perfected by the Veteran and she must be afforded the requested Board videoconference hearing for her PTSD and menstrual claims.

The Veteran's updated VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the Veteran's VA treatment records dated from September 3, 2009 to present.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination. 

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  When the above actions have been accomplished, afford the Veteran a VA examination of the knees and spine.  The claims file should be made available for the examiner to review, and the examination report should indicate that this was accomplished.  

The examiner should conduct range of motion studies of the left knee and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use and on flare-ups. 

The examiner should provide an opinion as to whether any disability of the Veteran's right knee or low back is caused, or aggravated by, the Veteran's service-connected left knee disability.  In determining whether or not there is aggravation, the relevant matter to discuss is whether there has been any increase in severity of the Veteran's claimed right knee and low back disabilities that is proximately due to or the result of the service-connected left knee disability, and not due to the natural progress of the right knee or low back disabilities.  A rationale for all opinions should be provided.

4.  When the development requested above has been accomplished, readjudicate the Veteran's claims.  Thereafter, if any benefit on appeal is not granted, provide the Veteran and her representative a supplemental statement of the case.  After the Veteran and her representative have had an adequate opportunity to respond, the return the appeal to the Board for appellate review.

5.  Provide the Veteran a Board videoconference hearing regarding her claims for service connection for PTSD and for a menstrual disorder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




